Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2022,  has been entered. 
                                                                        Status of Claims
This is in response to applicant’s amendment to the claims  of May 6, 2022. Claims 1-13 are currently pending.                                                                  
                                                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                               Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eiji OBA (US-20170364070A1) (“Oba”) and Chiba et al (US-20190004513-A1)(“Chiba”).
      As per claim 1, Oba discloses a device for controlling a vehicle when switching from automatic driving to manual driving, comprising: 
     a processor (Oba see at least Para. [033] which discloses “CPU (Central Processing Unit) 202); and 
     a memory storing instructions (Oba see at least Para. [033]) which, when executed by the processor (Oba at Para. [0333]), causes the processor to perform processes of determining timing for preparation for the transfer of the driving authority to the driver on a basis of current position information of the vehicle, route information of the vehicle, and vehicle information of the vehicle (Oba see at least Para. [0045], “information about the planned driving route”; Para. [0047], “obtaining unit 23 obtains road information”; and Para. [0048], “diagnosis device for diagnosing the situation of each unit of the vehicle”.);
      calculating an awakening level of the at least one occupant on a basis of occupant information indicating a state of the at least one occupant of the vehicle when the processor determines that it is the timing to prepare for the transfer of the driving authority to the driver (Oba see at least Para. [0107] discloses that “step S45, the determination processing unit 26 determines which of “consciousness loss”, “awakened state decrease”, and “no problem” the state of the driver is, on the basis of the driver status provided from the monitor unit 21);
determining whether the transfer of the driving authority is allowed on a basis of the calculated awakening level (Oba see at least Para. [0233] which disclose that in “step S166, the driver status determination unit 153 determines whether the awakening recovery of the driver is sufficient, and the driver can perform the manual driving or not, on the basis of the latest driver status obtained in step S164);
Oba does not explicitly disclose performing control to change a state in-vehicle auxiliary equipment to one of a plurality of predefined patterns before switching to a manual driving when it is determined that a transfer is not allowed. It is noted that Oba in Para. [0233] discloses  that“[i]n a case where the driver status determination unit 153 determines that the driver may not perform the manual driving in step S166, the processing in step S167 is subsequently performed” which is where the unit  “executes the awakening work”. Oba Para. [0234]. In Para, [0109] the awakening work appears to be limited to the generation of a sound. 
Chiba in the same field of endeavor discloses a driver assist system having a notifying unit, Figure 1 item 28, for giving effective notification to a driver based on a future circumstance that is predicted to make automatic driving not possible. See Abstract, and Figures 1-3. 
 In particular, Chiba discloses a process for  performing control to change a state  in-vehicle auxiliary equipment according to one of a plurality of predefined patterns for changing an operation of the in-vehicle auxiliary equipment before switching to the manual driving is announced to the at least one occupant of the vehicle when the processor determines that the transfer of the driving authority is not allowed (Chiva at Para. [0047] discloses “traveling control unit 10 gives a notification that warns that automatic driving will be cancelled and switched to manual driving, based on the content of the authority transfer limit. In addition, the traveling control unit 10 performs a wake-up operation based on the degree of wakefulness of the driver.”  Note that Chiba discloses that the “wake-up operation” is directed to changing “vehicle auxiliary equipment” such as by controlling a “display or audio output by the notifying unit 28”, at Para. [0047],  “tactile force and physical force information to the driver via the steering wheel drive unit 24”, at Para. [0034], or “controls the air-conditioner (such as by changes in temperature and air volume, or a change in scent) via the air-conditioning control unit 26 to alert”, at Para. [0036].).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic driving control based on the state of the driver of Oba to include the control of in-vehicle auxiliary equipment for  driving assistance of Shiba, since the ability to discern the state and maintaining a level of wakefulness of a driver will protect the driver/vehicle during a required manual intervention. 
Those in the art would be motivated to combine the driving assistance with in-vehicle auxiliary equipment controlling in Shiba with the automatic driving control based on the state of the driver in  Oba, since such a modification would result in an increase and a more aware driver since a “lower level of manual driving recovery ability [] is considered to be a risk of causing an accident and disturbing traffic.”.  Oba at Para. [0007].
calculating urgency of transfer of the driving authority on the basis of determination grounds on which the processor has determined that it is the timing to prepare for transfer of the driving authority to the driver (Shiba at Figure 2, S104,  and  at Para. [0027] discloses “urgency level is a value that indicates the level of urgency. The urgency level is information that is set so as to be a greater numeric value as delay in cancellation of automatic driving and switching to manual driving for the circumstance in which continuation of automatic driving is not possible decreases.” In Oba,  see at least Para. [0285] which discloses an “automatic driving control system 101 [] configured to have a system configuration that can cause the vehicle to proceed to the manual driving in accordance with various situations and can cope with a situation in which the automatic evacuation is preferably performed even in locations other than the location the end of the automatic driving lane during the automatic lane driving.”  Oba in Figure 3 illustrates the urgency levels based on the “road environments related to automatic driving and processing performed for each road environment”.  ),  wherein the processor selects one of the plurality of predefined patterns for changing the operation of the in-vehicle auxiliary equipment depending on the calculated urgency and performs control to change the state of the in-vehicle auxiliary equipment based on the selected predefined pattern (In Chiba Figure 3, urgency level S104 and wake-up operation S110, and description where the “wake-up operation” includes controlling a  vehicle auxiliary equipment to  “display or audio output by the notifying unit 28”, at Para. [0047],  to cause a “tactile force and physical force information to the driver via the steering wheel drive unit 24”, at Para. [0034], or to change environmental by controlling “the air-conditioner (such as by changes in temperature and air volume, or a change in scent) via the air-conditioning control unit 26 to alert”, at Para. [0036].  In Oba see Figures 2 and 15 show the termination processing of automatic driving including driver awakening levels which includes controlling auxiliary equipment such as a haptic device like output unit 22 shown in  Figure 1.).  
As per claim 2, Oba and Chiba disclose an automatic driving control device, wherein the processor performs control to change the state of the vehicle and to cause the at least one occupant to physically feel discontinuity of the vehicle state (Oba see at least Para. [0278] which discloses “the driver status determination unit 153 performs attention attraction.”)
As per claim 3, Oba and Chiba disclose an automatic driving control device, wherein thselected pattern  changes a travelling condition of the vehicle (Oba see at least Para. [0251] which discloses performing “highly intense attention attraction by giving an instruction to the brake activation device 129 so as to rapidly decelerate or applying seat vibration haptics input and the like.” ).  
As per claim 4, Oba and Chiba disclose an automatic driving control device, wherein the selected pattern changes an acoustic condition of the vehicle (Oba see at least Para. [0278] which disclose “performs attention attraction by, e.g., outputting a sound alarm for awakening”.).  
As per claim 5, Oba and Chiba disclose an automatic driving control device, wherein the selected pattern changes an operating condition of a seat on which the at least one occupant of the vehicle is seated (Oba see at least Para. [0061] which discloses “the end of the automatic driving travel track may be notified by vibrating the steering or the seat, or giving a haptic feedback such as pulling the seat belt”.).  
As per claim 6, Oba and Chiba disclose an automatic driving control device, wherein the selected pattern changes an air-conditioning condition of the vehicle (Chiba at Para. [0036] discloses  the controlling of  “the air-conditioner (such as by changes in temperature and air volume, or a change in scent) via the air-conditioning control unit 26 to alert”.).  
As per claim 7, Oba discloses an automatic driving control device, wherein the at least one occupant comprises a plurality of occupants (Oba at Para. [0076] which discloses providing “a notice to the passengers in the vehicle”), and the processor performs control to cause a specific occupant, out of the plurality of occupants, to physically feel a change in the state of the vehicle or not to cause a specific occupant, out of the plurality of occupants, to physically feel a change in the state of the vehicle in a pseudo manner (Oba see at least Para. [0261] which discloses “determination unit 153 performs gentle awakening input into the driver by using, for example, seat vibration, steering percussion, attention attraction warning, and the like”.  The examiner interprets “gentle” as being in a pseudo manner from the operation described in Para. [0022] of the instant application.). 
As per claim 8, Oba and Chiba disclose an automatic driving control device, wherein the processor performs control to change the state of the vehicle and to cause the at least one occupant to physically feel discontinuity of the vehicle state in a pseudo manner (Oba see at least Para. [0278] which discloses “the driver status determination unit 153 performs attention attraction.” Oba discloses at Para. [0026] that this done in a gentle manner.).  
As per claim 9, Oba and Chiba disclose an automatic driving control device,  wherein the selected pattern changes an acoustic condition of the vehicle to an acoustic condition that expresses a change in a travelling condition of the vehicle in a pseudo manner (Oba see at least Para. [0278] which disclose “performs attention attraction by, e.g., outputting a sound alarm for awakening”. Oba discloses at Para. [0026] that this done in a gentle manner.).  
As per claim 10, Oba and Chiba disclose an automatic driving control device, wherein the selected pattern changes an operation condition of a seat on which the at least one occupant of the vehicle is seated to an operation condition that expresses a change in a travelling condition of the vehicle in a pseudo manner (Oba see at least Para. [0061] which discloses “the end of the automatic driving travel track may be notified by vibrating the steering or the seat, or giving a haptic feedback such as pulling the seat belt”. Oba discloses at Para. [0026] that this done in a gentle manner.).  
As per claim 11, Oba and Chiba disclose an automatic driving control device,  wherein the selected pattern changes an operation condition of a seat on which the at least one occupant of the vehicle is seated to an operation condition that expresses a change in variation generated in the vehicle in a pseudo manner (Oba see at least Para. [0061] which discloses “the end of the automatic driving travel track may be notified by vibrating the steering or the seat, or giving a haptic feedback such as pulling the seat belt”. The examiner interprets “gentle” as being in a pseudo manner from the operation described in Para. [0022] of the instant application.).  
As per claim 12, Oba and Chiba disclose an automatic driving control device, wherein the at least one occupant comprises a plurality of occupants (Oba at Para. [0076] which discloses providing “a notice to the passengers in the vehicle”), and the processor performs control to cause a specific occupant, out of the plurality of occupants, to physically feel a change in the vehicle state (Oba see at least Para. [0261] which discloses “determination unit 153 performs gentle awakening input into the driver by using, for example, seat vibration, steering percussion, attention attraction warning, and the like”.  The examiner interprets “gentle” as being in a pseudo manner from the operation described in Para. [0022] of the instant application.).  
As per claim 13, Oba and Chiba disclose an automatic driving control device, wherein the selected pattern further depends on the calculated awakening level (Oba see at least Para. [0064] which discloses “the determination processing unit 26 makes a determination as to whether the driver has a sufficient level of driving ability to recover back to the manual driving or not on the basis of the driver status obtained in step S12”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
       Watanabe et al (US-20180088573-A1) discloses a vehicle awakening system that activates a pressing device when the drive state of the vehicle is automatic drive or when said drive state of the vehicle is switched from automatic drive to manual drive by the drive control section. See Abstract and Figures 2, and 5.
        Naoshi Ohya (US-20160048735-A1) discloses system and method for stimulation a driver with a cold air and awake the driver to allow the driver to continue safe driving. See Abstract and Figures 1-9.
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661